

116 S1648 IS: Supporting Veteran Caregivers Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1648IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Casey (for himself, Mr. Tester, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo reinstate and compensate family caregivers who were improperly removed from the family caregiver
			 program of the Department of Veterans Affairs or whose benefits were
			 reduced and to ensure all veteran caregivers receive the support and
			 assistance to which they are eligible in a fair and consistent manner, and
 for other purposes.1.Short titleThis Act may be cited as the Supporting Veteran Caregivers Act of 2019.2.Reinstatement and restoration of benefits for certain family caregivers under family caregiver
			 program of
 Department of Veterans Affairs(a)Reevaluation of benefitsThe Secretary of Veterans Affairs shall reevaluate the cases of all family caregivers who were removed from the program or whose benefits under the program were reduced on the basis of clinical eligibility on or after January 1, 2015, to ensure that such removal or reduction was consistent with eligibility criteria for the program under section 1720G(a) of title 38, United States Code.(b)Reinstatement and reversal of benefit reductionNot later than 180 days after the date of the enactment of this Act, on the basis of the reevaluation under subsection (a), the Secretary shall—(1)offer reinstatement in the program to any family caregiver who was found to be improperly removed from the program; and(2)reverse any reduction in benefits for a family caregiver under the program that was found to be improper.(c)Compensation for caregivers wrongfully discharged or downgradedNot later than 180 days after the date of the enactment of this Act, the Secretary shall—(1)compensate any family caregiver who was reinstated into the program under subsection (b)(1) in an amount equal to the amount of the stipends that the family caregiver would have received during the period beginning on the removal of the family caregiver from the program and ending on the reinstatement of the family caregiver in the program under such subsection; and(2)compensate any family caregiver whose benefits were restored under subsection (b)(2) in an amount equal to the difference between the amount of the stipends that the family caregiver received during the period beginning on the reduction of such benefits and ending on the reversal of such reduction under such subsection.(d)Report(1)In generalNot later than 90 days after completing the reevaluations under subsection (a), the Secretary shall submit to Congress a report detailing the results of those reevaluations, including any findings of inconsistencies in the administration of the program across facilities of the Department of Veterans Affairs.(2)PlanThe Secretary shall include in the report under paragraph (1) a plan to ensure that inconsistencies in the administration of the program are corrected.(e)DefinitionsIn this section:(1)Family caregiverThe term family caregiver has the meaning given that term in section 1720G(d) of title 38, United States Code.(2)ProgramThe term program means the program of comprehensive assistance for family caregivers of eligible veterans under section 1720G(a) of such title.(3)StipendThe term stipend means the monthly personal caregiver stipend under section 1720G(a)(3)(A)(ii)(V) of such title.